

116 HR 642 IH: Oil Region National Heritage Area Reauthorization Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 642IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Thompson of Pennsylvania (for himself, Mr. Kelly of Pennsylvania, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Oil Region National Heritage Area Act to reauthorize the Oil Region National Heritage
			 Area, and for other purposes.
	
 1.Short titleThis Act may be cited as the Oil Region National Heritage Area Reauthorization Act. 2.Oil Region National Heritage Area Act (a)Management entityThe Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3368) is amended by striking Oil Heritage Region, Inc. each place it appears and inserting Oil Region Alliance of Business, Industry and Tourism.
 (b)SunsetSection 608 of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3372) is amended to read as follows:
				
 608.SunsetThe authority of the Secretary to grant or provide any assistance under this title shall terminate on September 30, 2026..
 (c)Authorization of appropriationsSection 612(a)(2) of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3373) is amended by striking $10,000,000 and inserting $20,000,000.
			